Citation Nr: 1544411	
Decision Date: 10/19/15    Archive Date: 10/29/15

DOCKET NO.  14-10 631A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for deviated nasal septum, with facial pain, headaches, and sinus infections.

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to service connection for a bilateral knee disability, to include bursitis.

4.  Entitlement to service connection for an acquired psychiatric disorder, to include depression.


ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1976 to June 1979, and April 1985 to April 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran's appeal originally included the issues of an initial increased rating for varicose veins of the right lower extremity, an initial increased rating for sensorineural hearing loss, service connection for periodontal disease, and service connection for thoracolumbar degenerative disease.  See March 2012 notice of disagreement.  Nevertheless, he did not submit a substantive appeal for those particular issues.  In fact, his April 2014 substantive appeal expressly stated that it was limited to the four issues listed on the title page of this decision.  Therefore, the issues of increased ratings for varicose veins and hearing loss, and service connection for periodontal disease and thoracolumbar degenerative disease are not currently before the Board for appellate review.  See 38 U.S.C.A. § 7105(d)(3).

The Veteran initially claimed service connection for bursitis of only his right knee.  See March 2010 claim.  Following the March 2011 denial of this issue, the Veteran submitted a March 2012 notice of disagreement, in which he stated that he had bursitis in both knees, occurring more frequently in the right knee, and alluded to treatment for a torn left medial meniscus in service.  As such, the Board finds that the Veteran's claim also encompasses the issue of service connection for a left knee disability, claimed as bursitis.  Thus, it has recharacterized the issue on appeal.

The Veteran has claimed service connection for depression.  Notwithstanding, the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1, 4-6 (2009).  Accordingly, the claim has been recharacterized.

The claims file is now entirely contained in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS). 

The issues of service connection for sleep apnea, a bilateral knee disability, and depression are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The weight of the evidence supports a finding that the Veteran's deviated nasal septum is related to an in-service injury or event.


CONCLUSION OF LAW

The criteria for service connection for deviated nasal septum have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Where a disease is first diagnosed after discharge, service connection will be granted when all of the evidence, including that pertinent to service, establishes it was incurred in active service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

Service connection requires evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the condition incurred or aggravated by service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition. 38 C.F.R. § 3.310(a).  Service connection may also be granted on a secondary basis where a condition is aggravated by a service-connected disability.  38 C.F.R. § 3.310(b).  To warrant service connection on a secondary basis, the evidence must show that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Compensation for secondary service connection based on aggravation of a non-service-connected condition is only warranted for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).

When there is an approximate balance of positive and negative evidence regarding any material issue, or the evidence is in relative equipoise, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

The Veteran is claiming service connection for a deviated nasal septum, with facial pain, headaches, and sinus infections.

In a January 2011 statement, the Veteran stated he had sinus pressure and pain at least twice per month and that he treated it with over the counter medications.  He added that his work required him to fly five or six times per year and flying caused moderate to heavy facial and sinus pain even with heavy over the counter drugs.

A January 2011 VA examination shows a diagnosis of deviated nasal septum with 90 percent obstruction of the left nasal airway and 60 percent obstruction of the right nasal airway.  

In his March 2012 notice of disagreement, the Veteran described two in-service events in which he injured his face and that culminated in a bloody nose.  He explained that, in both occasions, the pain eventually subsided enough that he did not seek medical attention.  The Veteran believes that such trauma could account for his deviated septum.  He added that, since his retirement from military service, there has not been an event that has made his condition better or worse.  In his April 2014 substantive appeal, the Veteran added that, during most of his military career, he played third base on his unit's softball team, and tight end and linebacker on its football team, and that he took many bad hops and blocks to the face.  He stated that he avoided sick call as he did not want to get grounded and let his team down.  The Veteran is competent to describe the in-service injuries, as these are factual in nature.  The Board finds his testimony in this regard to be credible.

Service treatment records show treatment for sinusitis in September 1990.  Subsequent medical examinations from March 1993 and August 1995 note a history of sinusitis.  Significantly, a service treatment record dated in October 2001 shows a deviated nasal septum.

As stated in the introduction, the Veteran served from June 1976 to June 1979, and April 1985 to April 2002.  Medical examinations prior to March 1993 show no sinus or nose abnormalities.  See medical examination reports from May 1976, April 1979, March 1985, April 1985, June 1985, and March 1986.  Notably, his May 1976 and March 1985 entrance examinations do not show any such abnormalities.  As such, the Veteran is presumed sound on entry.  38 U.S.C.A. § 1111.  Furthermore, there is no clear and unmistakable evidence that the deviated nasal septum preexisted service.  Thus the presumption of soundness is not rebutted here.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238 (1994) (supporting medical evidence is needed to establish the presence of a preexisting condition).

Having considered the medical and lay evidence, the Board finds that the record is in relative equipoise as to whether the Veteran's deviated nasal septum first manifested in service and has continued since then.  Therefore, the benefit-of-the-doubt rule applies, and all doubt is resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.



ORDER

Service connection for deviated nasal septum is granted.


REMAND

The Veteran is also claiming service connection for sleep apnea, to include as secondary to his deviated nasal septum.  A January 2011 VA examination revealed clinical evidence of sleep apnea, which the examiner described as possibly associated with the Veteran's deviated septum.  Additionally, records from a sleep apnea evaluation center (dated in February through May 2015) show a diagnosis of sleep apnea, exacerbated by the Veteran's deviated septum and his posterior pharyngeal anatomy.  While this evidence suggests a relationship between the Veteran's deviated nasal septum and his currently diagnosed sleep apnea, it is unclear whether the relationship is one of causation or aggravation.  As such, the appropriate course of action is to seek a VA medical opinion on the matter.

As stated above, the Board has found that the Veteran's claim encompasses the issue of service connection for a left knee disability, claimed as bursitis.  In his March 2012 notice of disagreement, the Veteran stated that he has bursitis in both knees, occurring more frequently in the right knee.  He indicated that, in service, he was initially diagnosed with a torn left medial meniscus, but later diagnosed with bursitis, after treatment for the torn meniscus was not effective.  See also April 2014 substantive appeal.  Service treatment records show treatment for a left mild medial meniscus tear in November and December 2001.  Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83.  The Board finds that the Veteran has met this threshold.  Therefore, he should be afforded a VA examination to determine the nature and etiology of any current bilateral knee disability.

With regard to the issue of service connection for depression, the Board notes that, in a June 2010 statement, the Veteran stated that he sought treatment for depression in service under the Coast Guard's Employee Assistance Program no less than five times in the last 10 years of service, and that soon after his retirement he sought treatment for depression and has been on anti-depressant medication since then.  He also indicated that he has also used the employee assistance program provided by his employer several times.  See also January 2011 statement.  In his March 2012 notice of disagreement, he explained that he did not seek treatment from a military health professional out of fear that doing so would end his military career.  He stated that the Employee Assistance Program only kept records for a period of three years after case closure.  He asked for assistance in obtaining those records.  In his April 2014 substantive appeal, he indicated that medical reports from a private provider listed medication for depression.  He also requested a VA examination.  Private treatment records show a diagnosis of depression in November 2004.

The Board finds that the Veteran has met the threshold for establishing a potential link between his claimed mental health disability and service.  Therefore, he should be afforded a VA examination to determine the nature and etiology of any current mental health disability, to include depression.  38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As stated above, the Veteran has indicated that he obtained mental health treatment in service through the Coast Guard's Employee Assistance Program.  See statements from June 2010 and January 2011.  He also stated that he obtained similar treatment after service through his employer.  Id.  There is no indication that VA has attempted to obtain records of such treatments.  On remand, the AOJ should obtain any outstanding service treatment records, to include records of mental health treatment obtained through the Coast Guard's Employee Assistance Program.  The AOJ should also ask the Veteran to identify any outstanding records of private treatment, to include mental health treatment obtained through an employer.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding service treatment records, to include records of mental health treatment obtained through the Coast Guard's Employee Assistance Program.  Efforts to obtain such records must continue until a determination is made that such records do not exist or any further efforts to obtain them would be futile.  If any requested records cannot be obtained, inform the Veteran of the missing records, what efforts were made to obtain them, and what additional actions will be taken with regard to his claim.

2.  Ask the Veteran to identify any outstanding private treatment records, to include records of mental health treatment obtained through an employer.  After obtaining the appropriate release and authorization from the Veteran, obtain any identified treatment records.

3.  Thereafter, schedule the Veteran for VA an orthopedic examination to determine the nature and etiology of his claimed knee disability.  Review of the claims file should be noted in the examiner's report.

The examiner should respond to the following:

(a)  Diagnose any current bilateral knee disabilities.

(b)  Is any current bilateral knee disability as least as likely as not (probability of 50 percent or more) related to an event, disease, or injury in service?

The examiner should explain the reasons for any opinion offered.  The examiner must consider all relevant lay and medical evidence.  If the examiner cannot offer an opinion without resort to speculation, he or she should explain why and state what additional evidence, if any, would be required to offer an opinion.

4.  Schedule the Veteran for VA a psychiatric examination to determine the nature and etiology of his claimed depression.  Review of the claims file should be noted in the examiner's report.

(c)  Diagnose any current mental health disabilities.

(d)  Is any current mental health disability as least as likely as not (probability of 50 percent or more) related to an event, disease, or injury in service?

The examiner should explain the reasons for any opinion offered.  The examiner must consider all relevant lay and medical evidence.  If the examiner cannot offer an opinion without resort to speculation, he or she should explain why and state what additional evidence, if any, would be required to offer an opinion.

5.  Additionally, forward the claims file, including a copy of this remand, to the individual who conducted the January 2011 examination, or another examiner if that individual is unavailable, to provide an addendum opinion.  (A full VA examination should not be scheduled unless it is deemed necessary by the examiner or otherwise required by the evidence.)  Review of the claims file should be noted in the examiner's report.

The examiner should respond to the following:

Is the Veteran's sleep apnea as least as likely as not (probability of 50 percent or more) related to an event, disease, or injury in service?

If not, is the sleep apnea at least as likely as not proximately due to his service-connected deviated nasal septum?  If not, then is it at least as likely as not that the sleep apnea has been aggravated (permanently worsened beyond it natural progression) by his service-connected deviated nasal septum?  

If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.  

The examiner should explain the reasons for any opinion offered.  The examiner must consider lay reports from the Veteran along with pertinent medical evidence, including medical literature submitted by him.  If the examiner cannot offer an opinion without resort to speculation, he or she should explain why and state what additional evidence, if any, would be required to offer an opinion.

5.  If any benefit sought on appeal remains denied, issue a Supplemental Statement of the Case before returning the case to the Board, if otherwise in order.

					
						(CONTINUED ON NEXT PAGE)



The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  All claims remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




______________________________________________
Eric S. Leboff 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


